Citation Nr: 0717417	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  99-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts, where the RO determined that new and 
material evidence had not been submitted and denied the 
veteran's request to reopen the claim of service connection 
for a low back disability.  

In May 2004, the veteran testified at a hearing before the 
Board.

In September 2006, the Board remanded the case for additional 
development.  Subsequently, a January 2007 Supplemental 
Statement of the Case (SSOC) continued the prior denial.


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability in an unappealed October 1998 decision.

2.  Evidence received since the RO's October 1998 decision is 
not so significant that it raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's October 1998 decision to deny service connection 
for a low back disability is final.  38 U.S.C. §4005(c) 
(1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156; 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veteran's Claims (Court) held in 
part that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the Board remanded the matter to the RO 
in September 2006 so that the veteran could be provided with 
the notice required by the VCAA.  Subsequently, a September 
2006 VCAA letter advised the veteran of the evidence required 
to substantiate his claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially asked to submit any 
evidence in his possession that pertains to his claim 
including medical records, his own statements and buddy 
statements.  

In the September 2006 VCAA letter, the veteran was 
specifically notified by the RO of the need to submit new and 
material evidence and was given pertinent notice describing 
what evidence was necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the RO's January 1989 denial.  
Subsequently, the veteran responded by submitting a September 
2006 statement in support of his claim, and the RO issued a 
December 2006 SSOC.  Accordingly, further development along 
these lines is not required.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims file contains the following: a 
transcript of a May 2004 Board hearing, the veteran's service 
medical records, a DD-214, VA medical records, private 
medical records and statements from the veteran.  The veteran 
did not identify any additional records that may still be 
outstanding.  

In the September 2006 VCAA letter, the RO supplied the 
additional notice requirements set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, in light 
of the Board's denial of the veteran's claim for service 
connection for a back disability, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any unfair prejudice to the veteran.  For the 
above reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

New and Material

The RO denied service connection for a low back disability in 
an October 1998 rating decision.  The evidence before the RO 
at that time included service medical records indicating that 
the veteran sought treatment when he fell on his back in June 
1976.  According to the service medical records, the veteran 
injured his coccyx bone and was treated with pain medication.  
X-rays were within normal limits, and there is no evidence of 
any subsequent treatment for a back problem in service.  The 
April 1979 separation examination indicated that the 
veteran's spine was normal.  

In the January 1998 decision, the RO also considered medical 
evidence post service which is included in the claims file.  
A July 1979 VA examination was negative for a back problem.  
The veteran was treated at a private hospital for lumbar 
muscle strain in January 1984 after injuring himself by 
lifting a heavy object.  

The January 1998 decision found that there was no competent 
evidence that chronic low back disability was incurred in or 
aggravated by an event in service, and that there was no 
competent evidence of a medical nexus linking current low 
back disability to service.  The veteran was provided with a 
copy of the October 1998 decision with a letter, dated 
October 29, 1998, advising him of his right to appeal.  As 
there was no appeal of the October 1998 decision, it became 
final.  See 38 U.S.C. §4005(c) (1988); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

A claim that is the subject of a prior final denial may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998). 

By regulation, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran filed to reopen his claim for service connection 
for a low back disability in June 2002.  In support of his 
claim, the veteran noted that he cannot stand for long 
periods of time because of a back injury during service.  In 
a December 2003 statement, the veteran indicated that he hurt 
his coccyx bone in service when he fell in an armored 
vehicle.  The veteran has also noted that he received 
treatment post service at a private hospital in January 1984.  

The information submitted by the veteran in order to reopen 
his claim 
was already of record and addressed by the RO in its 
October1998 decision.  See 38 C.F.R. § 3.15 (c) (2006).

Other evidence of record since the October 1998 rating 
decision includes VA treatment records.  VA treatment 
records, dated September 2002, indicate that the veteran was 
being treated for "chronic back pain, possibly secondary to 
degenerative joint disease."  April 2003 VA treatment 
records provided a diagnosis of lumbago and continued 
complaints of back pain.  Although these records show 
continued treatment for back disability, they are silent as 
to a nexus, or link, between the claimed disability and 
military service.  

The medical evidence added to the record since October 1998 
onward contains no indication that the veteran's current low 
back disability occurred in or was aggravated by service.  
There is simply no medical evidence of a nexus between the 
present claimed condition and service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there).  Accordingly, the newly received evidence 
adds nothing that was not previously shown, i.e., the veteran 
has suffered from a low back disability which he believes to 
be service connected without a medical opinion that it was 
incurred or aggravated during military service. 

While the veteran asserts, in a January 2005 statement and 
his May 2004 testimony, that his low back problem was caused 
or aggravated by an accident in service and that it has 
continued up to the present time, the veteran's statements 
are not essentially different than those made in his previous 
claim.  In addition, the veteran is not competent to offer 
evidence as to diagnosis, medical etiology, or causation.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom.  Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the veteran's statements are not new evidence within the 
context of 38 C.F.R. § 3.156, the claim is denied.  Finally, 
since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for a low back disability is denied.


____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


